Citation Nr: 1544547	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

4.  Entitlement to an initial rating in excess of 10 percent prior to February 2, 2012, for right knee instability.

5.  The propriety of reduction of the right knee instability from 10 percent to noncompensable, effective February 2, 2012.

6.  Entitlement to a rating in excess of 20 percent for lumbar radiculopathy with strain.  

7.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2007 (increased rating right and left knees), October 2008 (TDIU) and September 2014 (lumbar radiculopathy with strain) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, Columbia, South Carolina and Atlanta, Georgia, respectively.  The Atlanta, Georgia RO has assumed the role of agency of original jurisdiction (AOJ).  During the course of the appeal in a November 2011 RO rating decision, the Veteran's right knee instability was reduced to 0 percent, effective February 2, 2012.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Upon a review of the record, further development is required prior to the adjudication of the increased rating claims of for lumbar radiculopathy with strain, right and left knee chondromalacia and instability, and TDIU.  

The Board notes that in a September 2014 rating decision, the RO denied entitlement to a rating in excess of 20 percent for lumbar radiculopathy with strain.  The Veteran filed a notice of disagreement with the disability rating in a statement received August 3, 2015.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

The most recent statement of the case was issued in January 2011 regarding the increased rating claims for right and left knee chondromalacia and instability and TDIU.  However, new relevant evidence has been associated with the claims file including VA knee examinations from October 2011 and September 2015.  Consequently, a remand is necessary for the AOJ to issue a supplemental statement of the case (SSOC) that considers the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased ratings claims because a decision on the latter claims may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Conduct any further development deemed necessary and issue a SOC to the Veteran and her representative, addressing the issue of entitlement to an increased rating for lumbar radiculopathy with strain.  The Veteran and her representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, the RO should readjudicate the Veteran's increased rating claims for right and left knee chondromalacia and instability and TDIU.  If the issue remains adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and the case returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




